DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered. 

Status of the Claims
Claims 1, 6, 18, 20, 22-23, 26-27, 32, 34-35 and 41 are pending in the present application.
Claim 41, lines 1-2, “selected form” should be changed to “selected from”; and line 3 should be amended to replace “mono-and” with “mono- and”.
It is noted that clethodim is the common name for ((±)-2-[(E)-1-[(E)-3-chloroallyloxyimino]propyl]-5-[2-(ethylthio)propyl]-3-hydroxycyclohex-2-enone, which is recited in instant claim 1.  The examiner will refer to the compound as clethodim in this Office action.

Withdrawn Objections/Rejections
Applicant’s arguments, see pg. 6-7, filed 24 January 2022, with respect to the objection to claim 32, rejection of claims 18, 20, 22-23 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and rejection of claims 1, 6, 18, 20, 22-23, 26-27, 32 and 34-35 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Otsubo et al. (US 2006/0183641 A1), have been fully considered and are persuasive.  The objection and rejections are hereby withdrawn in view of the amendments to the claims.  Applicant argues that Otsubo does not teach or suggest the presently claimed anionic surfactants.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites that the composition is applied to a crop plant.  However, instant claim 27 only states that the composition is applied to a weed.  It is recommended that claim 35 recite that the composition is further applied to a crop plant, or that the composition is applied to weeds growing with a crop plant, or something similar.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6, 18, 20, 22-23, 26-27, 32, 34-35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo et al. (US 2006/0183641 A1) in view of Abraham et al. (US 7,883,715).
Otsubo et al. teach compositions comprising clethodim, a sulfonate surfactant, a polyoxyalkylene polyaryl ether and an aromatic hydrocarbon (Abstract; [0003]; Claim 1).  Otsubo et al. teach that the sulfonate surfactants include α-olefinsulfonates ([0007]), the polyoxyalkylene polyaryl ether includes polyoxyethylene tristyryl phenyl ether ([0009]), and the aromatic solvents include aromatic hydrocarbons, such as xylene ([0013]).
Otsubo et al. further teach compositions comprising 13.50 wt.% clethodim, 1.67 or 3.34 wt.% calcium dodecylbenzenesulfonate (an anionic surfactant), 2.00 or 9.00 wt.% polyoxyethylene tristyryl phenyl ether (e.g., Soprophor BSU), and 75.83 or 81.16 wt.% aromatic 150 (aromatic hydrocarbon solvent, also known as Solvesso 150) (Examples 7-9).
Otsubo et al. also teach compositions further comprising an ester of fatty acid (Examples 1-6 and 10-12).  Otsubo et al. teach that the esters of fatty acid are auxiliaries ([0015]), which is within the scope of the instantly claimed optional adjuvants.
Regarding instant claim 1, Otsubo et al. do not explicitly teach that the α-olefinsulfonates include olefin sulfonates having 14 to 22 carbon atoms, as instantly claimed.  
Regarding instant claim 41, Otsubo et al. do not explicitly disclose an anionic surfactant selected from the group consisting of phosphoric mono- and di-esters of long-chain alcohols having 14 to 22 carbon atoms and the salts thereof, phosphoric mono- and di-esters of alkylene oxide addition products of long-chain alcohols having 14 to 22 carbon atoms and the salts thereof, alkyl sulfates having 14 to 22 carbon atoms, and polyoxyethylene alkyl ether sulfates of alcohols having 14 to 22 carbon atoms.
However, Abraham et al. teach herbicidal compositions optionally comprising clethodim (col. 11, ln. 57), and an anionic surfactant, including alkyl sulfates such as sodium lauryl sulfate, phosphate esters or diesters, and α-olefinsulfonates, such as C14-C16 α-olefinsulfonates, and (col. 41, ln. 38 to col. 42, ln. 54; col. 64, ln. 51 and 54).
Abraham et al. teach that the surfactant component of the composition when applied with the herbicidal components is of the type and present in a sufficient concentration to allow the plant to cellularly uptake and translocate a herbicidally effective amount of herbicide.  One way to accomplish this is to provide more intimate contact between the applied herbicidal composition and the microtopographically rough surface of the plant, for example by flattening the contact angle of the composition, so as to permit the composition to spread into crevices and pores in the plant.  For example, the surfactant composition should preferably also enhance sticking or adhesion to a plant surface when used in aqueous solution, and it should allow the solution to dry on a time scale that is effective to permit penetration.  Various surfactants have been found to be effective in formulating pesticidal compositions and concentrates of the invention (col. 12, ln. 50-67).
Therefore, a person having ordinary skill in the art would reasonably expect the C14-C16 α-olefinsulfonates, alkyl sulfates and phosphate ester surfactants of Abraham et al. to be suitable for use as the anionic surfactant in Otsubo et al.  A person having ordinary skill in the art would reasonably expect that the C14-C16 α-olefinsulfonates, alkyl sulfates and phosphate ester surfactants of Abraham et al. to also function as surfactants in the compositions according to Otsubo et al., and Otsubo et al. teach that their compositions may include α-olefinsulfonates as the anionic surfactant.  A person having ordinary skill in the art would have been motivated to select known anionic α-olefinsulfonates as surfactants to use in the compositions according to Otsubo et al., and Abraham et al. teach that C14-C16 α-olefinsulfonates are effective anionic surfactants for use in herbicidal compositions.  Also, a person having ordinary skill in the art would reasonably expect the α-olefinsulfonates, alkyl sulfates and phosphate ester surfactants according to Abraham et al. to be functionally equivalent anionic surfactants for use in herbicidal compositions.
Regarding instant claim 6, Otsubo et al. teach Aromatic 150 and Aromatic 200 (both aromatic hydrocarbons) as suitable aromatic hydrocarbons ([0013]).  Aromatic 150 is disclosed in the instant specification as a heavy aromatic naphtha solvent containing <10% naphthalene and <1.7% 1,2,4-trimethylbenzene.
Regarding instant claim 18, Otsubo et al. teach clethodim in the herbicidal composition is generally 5% to 40% by weight, preferably 10% to 30% by weight ([0006]; Examples 1-12; Claims 2-3, 5-6).
Regarding instant claim 20, Otsubo et al. teach that the content of the sulfonate surfactant is generally 0.1% to 10% by weight, preferably 0.1% to 5% by weight ([0008]; Examples 1-12; Claims 2-3, 5-6), and the content of the polyoxyalkylene polyaryl ether is generally 0.1% to 30% by weight, preferably 0.1% to 20% by weight ([0011]; Examples 1-12; Claims 2-3, 5-6).
Regarding instant claims 22-23, Otsubo et al. teach the content of the aromatic hydrocarbon is generally 10% to 89.8% by weight, such as 10% to 60% by weight ([0014]; Examples 1-12; Claims 2-3, 5-6).
Regarding instant claim 26, Otsubo et al. teach that the compositions are utilized as an emulsifiable concentrate in general, diluted with water to give an emulsion ([0020]).
Regarding instant claim 27, Otsubo et al. teach controlling weeds with their compositions ([0020]).
Regarding instant claims 32 and 34, teach et al. disclose applying compositions to weeds (post-emergency test) for controlling Barnyardgrass, Seedling Johnsongrass, Broadleaf Signalgrass and Giant Foxtail ([0020], [0035]).
Regarding instant claim 35, Otsubo et al. teach controlling weeds in broad-leaf crops (e.g., soybean, cotton, sugarbeet, peanut) fields ([0020]).

Response to Arguments
Applicant’s Remarks filed 24 January 2022 have been fully considered but they are not persuasive.  Applicant argues that in order to arrive at the present claims, the skilled person in the art would have to replace the anionic surfactants of Otsubo with the presently claimed anionic surfactants (claims 1 and 41).  However, Applicant asserts that no motivation to make this substitution is seen in Otsubo.  Applicant argues that Otsubo is silent on chemical stability of clethodim, and is instead directed to only emulsion stability.  Thus, Applicant asserts that there is no motivation to use the combination of polyoxyalkylene polyaryl ether (nonionic surfactant), the sulfonate surfactants (anionic surfactant) disclosed by Otsubo (paragraph 7) in hope of improving chemical stability of the clethodim.
The examiner respectfully points out the following from MPEP 2112: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  
Otsubo et al. teach that their herbicidal compositions comprise sulfonate surfactants, including α-olefinsulfonates.  As discussed above, Abraham et al. teach herbicidal compositions comprising anionic surfactants, including α-olefinsulfonates, alkyl sulfates such as sodium lauryl sulfate, and phosphate esters or diesters.  It would have been obvious to use known α-olefinsulfonates in the compositions according to Otsubo et al. as the anionic surfactant, including the α-olefinsulfonates taught by Abraham et al.  Also, a person having ordinary skill in the art would reasonably expect the α-olefinsulfonates, alkyl sulfates such as sodium lauryl sulfate, and phosphate esters or diesters of Abraham et al. to be functionally equivalent and thus it would have been obvious to include these surfactants in the compositions according to Otsubo et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616